FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                            June 17, 2020
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 DONALD L. BAKER,

       Plaintiff - Appellant,

 v.                                                           No. 19-5100
                                                 (D.C. No. 4:19-CV-00289-CVE-FHM)
 ANDREI IANCU, Director USPTO;                                (N.D. Okla.)
 DREW HIRSHFELD, Comm for Patents,
 USPTO; ROBIN O. EVANS, Dir, Tech
 Center 2800, USPTO; ELVIN G. ENAD,
 Supervisory Patent Examiner, Art Unit
 2837, USPTO; MARLON T. FLETCHER,
 Primary Patent Examiner, Art Unit 2837,
 USPTO,

       Defendants - Appellees,

 and

 DANIEL SWERDLOW,

       Defendant.
                         _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, MATHESON, and EID, Circuit Judges.
                  _________________________________


       *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
         Donald L. Baker, pro se, appeals the district court’s order dismissing his

complaint for lack of subject matter jurisdiction. Exercising jurisdiction under

28 U.S.C. § 1291, we affirm. We remand for the court to amend the judgment to

reflect a dismissal without prejudice.

                                   I. BACKGROUND

         Mr. Baker filed suit in the United States District Court for the Northern

District of Oklahoma against five employees of the United States Patent and

Trademark Office (“USPTO”) for their alleged fraud and harassment in connection

with the denial of his patent application. The district court dismissed the case for

lack of subject matter jurisdiction

         The court first explained that an applicant who wishes to challenge the denial

of a patent claim must first do so through an appeal to the Patent Trial and Appeal

Board (“PTAB”). See 35 U.S.C. § 134(a) (“An applicant for a patent, any of whose

claims has been twice rejected, may appeal from the decision of the primary

examiner to the [PTAB]. . . .”). An applicant who is dissatisfied with the PTAB’s

decision may then appeal to the United States Court of Appeals for the Federal

Circuit. See id. § 141(a) (“An applicant who is dissatisfied with the final decision in

an appeal to the [PTAB] . . . may appeal the . . . decision to the United States Court

of Appeals for the Federal Circuit.”). An applicant who has not taken an appeal to

the Federal Circuit may alternatively bring a “civil action against the Director [of the

USPTO] in the United States District Court for the Eastern District of Virginia.” Id.

§ 145.

                                             2
      The court further explained that it lacked subject matter jurisdiction over

Mr. Baker’s alleged tort claims because he failed to give the USPTO the required

notice under the Federal Tort Claims Act prior to filing suit. See 28 U.S.C. § 2675(a)

(A party cannot file suit on “a claim against the United States for money damages for

injury or loss of property . . . caused by the negligent or wrongful act or omission of

any employee of the Government . . . unless the claimant . . . first present[s] the

claim to the appropriate Federal agency . . . .”).

                                   II. DISCUSSION

      In his briefs to this court, Mr. Baker has not addressed any of the grounds for

the district court’s dismissal as required under Federal Rule of Appellate Procedure

28(a)(8)(A). “Although a pro se litigant’s pleadings are to be construed liberally and

held to a less stringent standard than formal pleadings drafted by lawyers, this court

has repeatedly insisted that pro se parties follow the same rules of procedure that

govern other litigants.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

(10th Cir. 2005) (brackets, citation, and quotations omitted). Where, as here, issues

“are not adequately briefed,” they “will be deemed waived.” Id. (brackets and

quotations omitted).

                                  III. CONCLUSION

      We affirm the judgment of the district court and remand only for the court to

amend its judgment to reflect that the dismissal is without prejudice. “A

longstanding line of cases from this circuit holds that where the district court

dismisses an action for lack of jurisdiction, as it did here, the dismissal must be

                                            3
without prejudice.” Brereton v. Bountiful City Corp., 434 F.3d 1213, 1216 (10th Cir.

2006).


                                          Entered for the Court


                                          Scott M. Matheson, Jr.
                                          Circuit Judge




                                         4